
	
		II
		110th CONGRESS
		1st Session
		S. 1066
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Dodd (for himself,
			 Mr. Kerry, Mr.
			 Durbin, and Mr. Feingold)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the Secretary of Education to revise
		  regulations regarding student loan repayment deferment with respect to
		  borrowers who are in postgraduate medical or dental internship, residency, or
		  fellowship programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Education Affordability
			 Act.
		2.Regulation
			 revision required
			(a)Action
			 requiredNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Education shall revise the regulations of the
			 Department of Education that are promulgated to carry out the provisions
			 relating to student loan repayment deferment under the Federal Family Education
			 Loan Program under part B of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1071 et seq.), the William D. Ford Federal Direct Loan Program under
			 part D of title IV of such Act (20 U.S.C. 1087a et seq.), and the Federal
			 Perkins Loan Program under part E of title IV of such Act (20 U.S.C. 1087aa et
			 seq.), which are promulgated under sections 682.210, 685.204, and 674.34 of
			 title 34, Code of Federal Regulations, to comply with the requirements of
			 subsection (b).
			(b)RequirementsThe
			 student loan repayment deferment regulations shall be revised to provide, with
			 respect to a borrower who is in a postgraduate medical or dental internship,
			 residency, or fellowship program, that if the borrower qualifies for student
			 loan repayment deferment under the economic hardship provision—
				(1)the deferment
			 shall be available for the length of the internship, residency, or fellowship
			 program if the program—
					(A)must be
			 successfully completed by the borrower before the borrower may begin
			 professional practice or service; or
					(B)leads to a degree
			 or certificate awarded by a health professional school, hospital, or health
			 care facility that offers postgraduate training; and
					(2)the borrower
			 shall not be required to apply annually for such student loan repayment
			 deferment during the length of the program.
				
